Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: December 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52121 R&R Acquisition VII, Inc. (Exact name of small business issuer as specified in its charter) Delaware 56-2590443 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No []. State the number of shares outstanding of issuers common equity as of the last practicable date: As of February 12, 2008, there were 2,500,000 shares of common stock outstanding. Transactional Small Business Disclosure Format (Check One):Yes []No [X] Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No []. R&R Acquisition VII, Inc. (A Development Stage Company) - INDEX - PART I - FINANCIAL INFORMATION Page ITEM 1.FINANCIAL STATEMENTS Condensed Balance Sheet as of December 31, 2007 (unaudited) 2 Condensed Statements of Operations for the Three and Six Months Ended December 31, 2007 and December 31, 2006 and the period from June 2, 2006 (Date of Inception) to December 31, 2007 (unaudited) 3 Condensed Statement of Changes in Stockholders Equity (Deficit) for the period from June 2, 2006 (Date of Inception) to December 31, 2007 (unaudited) 4 Condensed Statements of Cash Flows for the Six Months Ended December 31, 2007 and December 31, 2006 and the period from June 2, 2006 (Date of Inception) to December 31, 2007 (unaudited) 5 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2.MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 PLAN OF OPERATION ITEM 3A(T). CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4.SUBMISSION OF MATTER TO A VOTE OF SECURITY HOLDERS 12 ITEM 5.OTHER INFORMATION 12 ITEM 6.EXHIBITS 13 SIGNATURES 14 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-QSB are forward-looking statements regarding the plans and objectives of management for future operations and market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to R&R Acquisition VII, Inc. 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: R&R Acquisition VII, Inc (A Development Stage Company) CONDENSED BALANCE SHEET December 31, 2007 (unaudited) ASSETS Current Assets Cash and cash equivalents (TOTAL ASSETS) $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses $ TOTAL CURRENT LIABILITIES Commitments and Contingencies - STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 10,000,000 shares authorized, none issued and outstanding - Common stock, $.0001 par value; 75,000,000 shares authorized, 2,500,000 issued and outstanding Additional paid-in capital Deficit accumulated during the development period ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 R&R Acquisition VII, Inc (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (unaudited) For the period from Three Months Ended Six Months Ended June 2, 2006 December 31, December 31, (Date of Inception) to December 31, 2007 2006 2007 2006 2007 Expenses Professional fees $ Printing and filing fees Total operating expenses Interest Income 17 51 71 Net Loss $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares Net loss per share: basic and diluted common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 3 R&R ACQUISITION VII, INC. (A Development Stage Company) STATEMENTS OF CHANGES IN STOCKHOLDERS EQUITY For the Period from June 2, 2006 (Date of Inception) to December 31, 2007 Deficit Accumulated Additional During the Total Common Stock Paid-in Development Stockholders' Shares Amount Capital Stage Equity Balance at June 2, 2006 (inception) - $ - $ - $ - $ - Common shares issued Contributed capital - - - Net loss - - - ) ) Balance at June 30, 2006 (Audited) ) Contributed capital - - Net loss - - - ) ) Balance at June 30, 2007 (Audited) ) Contributed capital - - Net loss - - - ) ) Balance at December 31, 2007 (Unaudited) $ $ $ ) $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 R&R Acquisition VII, Inc. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (unaudited) For the period from June 2, 2006 Six Months Ended (Date of December 31, Inception) to December 31, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Changes in operating assets and liabilities (Decrease) increase in accrued expenses ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Contributed capital NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Interest paid $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 5 R&R Acquisition VII, Inc. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS December 31, 2007 (unaudited) NOTE 1  Organization, Business and Operations R&R ACQUISITION VII, INC. (the "Company") was incorporated in Delaware with the objective to acquire, or merge with, an operating business. On June 2, 2006, the Company sold 2,500,000 shares of common stock for $250. As of December 31, 2007, the Company had not yet commenced any operations. The Company, based on proposed business activities, is a "blank check" company. The Securities and Exchange Commission defines such a Company as a development stage company that has no specific business plan or purpose, or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person; and is issued penny stock, as defined in Rule 3a 51-1 under the Securities Exchange Act of 1934, as amended. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in its securities, either debt or equity, until the Company concludes a business combination. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. The Companys principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with an operating business. The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of the officers and directors of the Company. NOTE 2 - Basis of Presentation The condensed financial statements have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed financial statements include all adjustments (consisting of normal, recurring adjustments) necessary to make the Company's financial position, results of operations and cash flows not misleading as of December 31, 2007. The results of operations for the three and six months ended December 31, 2007, are not necessarily indicative of the results of operations for the full year or any other interim period. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended June 30, 2007. NOTE 3  Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments - Pursuant to SFAS No. 107, "Disclosures About Fair Value of Financial Instruments," we are required to estimate the fair value of all financial instruments included on our balance sheet as of December 31, 2007. We consider the carrying value of accrued expenses in the financial statements to approximate their face value. Statements of Cash Flows - For purposes of the statements of cash flows we consider all highly liquid investments purchased with a remaining maturity of three months or less to be cash equivalents. 6 R&R Acquisition VII, Inc. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS December 31, 2007 (unaudited) NOTE 4  Income Taxes Income taxes are accounted for in accordance with SFAS No. 109, Accounting for Income Taxes. SFAS No. 109 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, SFAS No. 109 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some or the entire deferred tax asset will not be realized. At December 31, 2007, the Company has a net operating loss carry forward of approximately $59,330 which will expire in 2026. Based on the fact that the Company has not generated revenues since inception, the deferred tax asset of approximately $23,700 has been offset by a full valuation allowance. Period From June 2, 2006 (inception) to December 31, Statutory federal tax rate 34 % Tax benefit computed at statutory rate $ ) State income tax benefit, net of federal effect ) Change in valuation allowance Other temporary differences Total $ - NOTE 5  New Accounting Pronouncements FASB 141(revised 2007)  Business Combinations In December 2007, the FASB issued FASB Statement No. 141 (revised 2007), Business Combinations. This Statement replaces FASB Statement No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement defines the acquirer as the entity that obtains control of one or more businesses in the business combination and establishes the acquisition date as the date that the acquirer achieves control. This Statements scope is broader than that of Statement 141, which applied only to business combinations in which control was obtained by transferring consideration. By applying the same method of accountingthe acquisition methodto all transactions and other events in which one entity obtains control over one or more other businesses, this Statement improves the comparability of the information about business combinations provided in financial reports. This Statement requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the Statement. That replaces Statement 141s cost-allocation process, which required the cost of an acquisition to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values. This Statement applies to all transactions or other events in which an entity (the acquirer) obtains control of one or more businesses (the acquirer), including those sometimes referred to as true mergers or mergers of equals and combinations achieved without the transfer of consideration, for example, by contract alone or through the lapse of minority veto rights. This Statement applies to all business entities, including mutual entities that previously used the pooling-of-interests method of accounting for some business combinations. It does not apply to: (a) The formation of a joint venture, (b) The acquisition of an asset or a group of assets that does not constitute a business, 7 R&R Acquisition VII, Inc. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS December 31, 2007 (unaudited) NOTE 5 - New Accounting Pronouncements (continued): (c) A combination between entities or businesses under common control, (d) A combination between not-for-profit organizations or the acquisition of a for-profit business by a not-for-profit organization. This Statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. Management believes this Statement will have no impact on the financial statements of the Company once adopted. FASB 160  Noncontrolling Interests in Consolidated Financial Statements  an amendment of ARB No. 51 In December 2007, the FASB issued FASB Statement No. 160 - Noncontrolling Interests in Consolidated Financial Statements  an amendment of ARB No. 51. This Statement applies to all entities that prepare consolidated financial statements, except not-for-profit organizations, but will affect only those entities that have an outstanding noncontrolling interest in one or more subsidiaries or that deconsolidate a subsidiary. Not-for-profit organizations should continue to apply the guidance in Accounting Research Bulletin No. 51, Consolidated Financial Statements, before the amendments made by this Statement, and any other applicable standards, until the Board issues interpretative guidance. This Statement amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. Before this Statement was issued, limited guidance existed for reporting noncontrolling interests. As a result, considerable diversity in practice existed. So-called minority interests were reported in the consolidated statement of financial position as liabilities or in the mezzanine section between liabilities and equity. This Statement improves comparability by eliminating that diversity. A noncontrolling interest, sometimes called a minority interest, is the portion of equity in a subsidiary not attributable, directly or indirectly, to a parent. The objective of this Statement is to improve the relevance, comparability, and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards that require: (a) The ownership interests in subsidiaries held by parties other than the parent be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, but separate from the parents equity, (b) The amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of income, (c) Changes in a parents ownership interest while the parent retains its controlling financial interest in its subsidiary be accounted for consistently. A parents ownership interest in a subsidiary changes if the parent purchases additional ownership interests in its subsidiary or if the parent sells some of its ownership interests in its subsidiary. It also changes if the subsidiary reacquires some of its ownership interests or the subsidiary issues additional ownership interests. All of those transactions are economically similar, and this Statement requires that they be accounted for similarly, as equity transactions, (d) When a subsidiary is deconsolidated, any retained noncontrolling equity investment in the former subsidiary be initially measured at fair value. The gain or loss on the deconsolidation of the subsidiary is measured using the fair value of any noncontrolling equity investment rather than the carrying amount of that retained investment, (e) Entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. This Statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. This Statement shall be applied prospectively as of the beginning of the fiscal year in which this Statement is initially applied, except for the presentation and disclosure requirements. The presentation and disclosure requirements shall be applied retrospectively for all periods presented. Management believes this Statement will have no impact on the financial statements of the Company once adopted. 8 R&R Acquisition VII, Inc. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS December 31, 2007 (unaudited) NOTE 5 - New Accounting Pronouncements (continued): In September 2006, the FASB issued SFAS No. 157. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, the board having previously concluded in those accounting pronouncements that fair value is a relevant measurement attribute.
